Citation Nr: 0203385	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  01-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 21, 1970, for 
a grant of service connection for psychiatric disability on 
the theory that a March 1960 rating decision involved grave 
procedural error and was therefore not final.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement received in August 
2001, a statement of the case was issued in October 2001, and 
a substantive appeal was received in November 2001.  

In view of the complex nature of the present case, the Board 
has styled the issue as set forth on the first page in an 
attempt to show that the veteran's underlying contention is 
that there was grave procedural error in a prior rating 
decision.  For reasons hereinafter explained, this decision 
does not address any clear and unmistakable error (CUE) 
contentions although prior decisions addressing CUE are 
discussed by way of background. 


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for psychiatric disability was received in 
December 1959 and was denied by a March 1960 rating decision 
from which the veteran did not appeal.

2.  A request to reopen the psychiatric disability claim was 
denied by rating decision in March 1967, and the veteran 
appealed to the Board; in a July 1967 decision, the Board 
found that the claim had not been reopened. 

3.  The veteran filed another request to reopen his claim of 
entitlement to service connection for psychiatric disability 
on April 21, 1970, and service connection for psychiatric 
disability was subsequently granted by Board decision in June 
1971.

4.  Entitlement to an effective date prior to April 21, 1970, 
for the grant of service connection for an acquired 
psychiatric disability, on the basis of clear and 
unmistakable error, was effectively denied by the Board in a 
February 1973 decision and by final rating decisions in 
December 1993, March 1994, and June 1995.  

5.  Reconsideration of the Board's July 1967 and February 
1973 decisions was denied in December 1996.  

6.  A December 1996 Board decision denied the veteran's claim 
of clear and unmistakable error in the March 1960 rating 
decision.  

7.  A September 1999 Board decision found that the July 1967 
and February 1973 Board decisions did not involve clear and 
unmistakable error.  

8.  The March 1960 rating decision did not involve grave 
procedural error. 


CONCLUSIONS OF LAW

1.  The finality of the March 1960 rating decision which 
denied entitlement to service connection for psychiatric 
disability was not abrogated by grave procedural error in 
connection with that decision.  38 U.S.C.A. § 7105(c) (West 
1991); Hayre v. West, 188 F.3d 1323 (Fed. Cir. 1999).

2.  The criteria for entitlement to an effective date prior 
to April 21, 1970, for a grant of service connection for 
psychiatric disability have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, through his attorney, has claimed entitlement to 
an effective date prior to April 21, 1970, for the grant of 
service connection for psychiatric disability which is 
currently diagnosed as schizophrenia.  Over the years, the 
veteran has advanced a number of challenges to various rating 
decisions and Board decisions.  A summary of the procedural 
history of this case follows.

In October 1955, following his separation from service in 
October 1954, the veteran submitted a claim for service 
connection for seed warts on his feet and an ulcerated 
stomach. VA requested the veteran's service medical records 
and records from two physicians whom he had identified, as 
well as records from a service department hospital identified 
by the veteran.  Several service medical records were 
received with a report that no additional medical records 
were found.  In May 1956, VA wrote to the veteran, advising 
him that because he had failed to report for an examination 
as scheduled, it was unable to determine the nature and 
severity of his claimed disabilities and that, therefore, his 
claim was denied.  He was also advised that if notice of the 
examination had not reached him in time for him to report for 
the examination or if he later wished to reopen his claim and 
was willing to report for such an examination, he should 
communicate with VA.  The veteran did not file an appeal from 
this determination.  See generally 38 U.S.C.A. § 7105.  

No further communication was received from the veteran until 
December 1959, when he submitted a claim for service 
connection for anxiety.  A VA psychiatric examination was 
conducted in March 1960.  A rating decision in March 1960 
denied service connection for psychiatric disability.  The 
veteran was notified of that decision and did not file an 
appeal. 

In February 1967, the veteran again requested service 
connection for a psychiatric disorder.  A rating decision in 
March 1967 found that no new evidence had been submitted to 
furnish a basis for service connection for a neuropsychiatric 
disorder.  The veteran appealed the March 1967 determination 
to the Board.  In a July 1967 decision, the Board set forth 
the pertinent evidence of record, noted the finality of the 
1960 decision, and found that the evidence submitted since 
that decision did not establish a new factual basis so as to 
warrant revision of that decision. 

Rating decisions in May 1969 and November 1970 again 
determined that no new factual basis for service connection 
for a psychiatric disorder had been shown.  The veteran 
appealed the November 1970 decision to the Board.  Based 
primarily on a medical opinion received in May 1971, the 
Board granted service connection for a neuropsychiatric 
disorder in a June 1971 decision.  A rating decision in July 
1971 effectuated the Board's grant of service connection for 
anxiety neurosis, and an October 1971 rating decision made 
the grant of service connection effective from April 21, 
1970, the date of receipt of the veteran's application to 
reopen his claim.  The veteran was notified of that decision 
and did not appeal.  

In a February 1973 decision, the Board denied an appeal on 
the issues of an increased rating for the service-connected 
psychiatric disability and an earlier effective date for the 
grant of service connection, finding that the March 1960 and 
"March" (May) 1969 rating decisions did not involve clear 
and unmistakable error and that the Board's decisions in July 
1967 and June 1971 did not involve obvious error.  

Communication from the veteran's then representative in June 
1993 raised the issue of clear and unmistakable error in the 
March 1960 rating decision that denied service connection for 
a psychiatric disorder.  A December 1993 rating decision 
discussed the evidence that was of record in March 1960 and 
the procedural aspects of the case at that time and found 
that the March 1960 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
psychiatric condition.  In March 1994, the veteran's 
representative filed a notice of disagreement with that 
determination.  In the notice of disagreement, the veteran's 
representative contended that the March 1960 VA examination 
report contained a misstatement of material fact and was not 
in accordance with VA's Physician's Guide for Disability 
Evaluation Examinations.  The representative also argued that 
the RO erroneously used that inadequate examination to be 
used for rating purposes.  The veteran's attorney expressed 
similar arguments at a personal hearing in September 1994.  A 
statement of the case in March 1994 and a supplemental 
statement of the case in June 1995 addressed the allegations 
of clear and unmistakable error and continued to deny the 
claim.  

The matter then came to the Board and in a December 1996 
decision, the Board found that there was no issue presented 
for appellate consideration.  The Board noted that the United 
States Court of Appeals for Veterans Claims (Court) had 
repeatedly held that a claim of clear and unmistakable error 
cannot be endlessly reviewed.  Once there is a final decision 
on a particular claim of error, that particular claim may not 
be raised again; it is res judicata.  Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc); Olson v. Brown, 5 Vet. App. 
430, 433 (1993); Talbert v. Brown, 7 Vet. App. 353 (1995).  
Accordingly, the Board held that the 1973 Board determination 
that clear and unmistakable error was not present in the 
March 1960 rating decision was administratively final and 
that, therefore, the appellant could not again raise that 
issue.  

In a communication received in March 1998, the veteran's 
attorney at that time filed a brief in which he again 
requested review of the March 1960 rating decision for clear 
and unmistakable error.  The brief cited the recently enacted 
legislation codified at 38 U.S.C.A. § 7111, providing for 
review of prior Board decisions for clear and unmistakable 
error, and requested that the veteran's prior appeal be 
reinstated.  By a decision in September 1999, the Board held 
that the Board's July 1967 and February 1973 decisions did 
not contain CUE and that the Board's February 1973 decision 
finding no CUE in the March 1960 rating decision was res 
judicata on the claim of CUE in that rating decision.  

Analysis

The Board first reiterates that the prior finding of no CUE 
in the March 1960 rating decision is res judicata on that 
issue.  Likewise, the September 1999 Board decision finding 
that CUE was not involved in the Board's July 1967 and 
February 1973 decisions is also res judicata.  

The veteran's current attorney appears to acknowledge the 
fact that a collateral attack on the pertinent prior RO and 
Board decisions on the basis of CUE is now precluded.  
Instead, the veteran's attorney is now advancing a challenge 
to the March 1960 rating decision based on the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hayre v. West, 188 F.3d 1323 (Fed. Cir. 
1999).  In that particular case, VA did not follow through to 
obtain service medical records specifically requested by the 
claimant and failed to advise the claimant of the deficiency.  
The Hayre decision essentially found that the prior rating 
decision in that case was not final because it involved grave 
procedural error.  The Board also notes that the claimant in 
the Hayre case did not receive a VA examination in connection 
with his initial claim.  

However, after reviewing the record in the present case, the 
Board finds that the factual situation is unlike the one 
reviewed by the Federal Circuit in Hayre.  To begin with, on 
a Veteran's Application for Compensation or Pension (VA Form 
21-526) received in December 1959, the veteran reported that 
he had received medical treatment for an anxiety condition 
during service at Amarillo Air Force Base from January 1953 
to October 1954.  However, at the time of the March 1960 
rating decision it appears that this treatment referenced by 
the veteran was documented in service medical records 
associated with the claims file.  Of record was a May 1954 
clinical record which appears to reference a tension 
syndrome.  Also of record was a Record of Outpatient Service 
(AF Form 277) showing treatment at Amarillo Air Force Base in 
November 1953, June 1954, July 1954 (three occasions in 
July), September 1954.  These entries reference indigestion, 
chest pain, shortness of breath and tachycardia.  One July 
1954 entry indicates that the examiner believed the symptoms 
to be psychoneurotic in nature, but that organic causes 
should be ruled out.  Another July 1954 entry refers to a 
severe and long-standing anxiety state.  The third July 1954 
entry is to the effect that the veteran appeared in a 
neurotic state with perhaps some anxiety and various fears 
and obsessive-compulsive symptoms and hypochondriasis.  The 
veteran was to have therapy 2 to 3 times a week. 

The September 1954 clinical record indicates that 
psychotherapy had proceeded as planned and much improvement 
was seen.  The clinical entry is to the effect that symptoms 
appeared to be related to his military service and would 
abate when he left and went home.  It was noted that therapy 
must be discontinued because the veteran was terminating 
military service.  The veteran reportedly felt that all his 
symptoms would abate when he returned to civilian life and 
that further treatment would be unnecessary.  The diagnosis 
was hypochondriasis reaction, severe. 

The report of veteran's September 1954 discharge examination 
also referred to depression and nervousness treated during 
service at Lackland Air Force Base and by a private doctor in 
Eden, Texas.  

Also of record in March 1960 were copies of private medical 
treatment records dated in 1959 from two physicians 
identified by the veteran in his VA Form 21-526.  

Unlike the Hayre case, in the present case it therefore 
appears that medical records documenting treatment for 
anxiety during service (as claimed by the veteran) were in 
fact of record.  It appears that these were the only 
available service medical records as two requests by the RO 
for service medical records in October 1955 were returned 
with notations that no additional records were located.  
Nevertheless, the major distinguishing fact between Hayre and 
the present case is that in the present case there were in 
fact service medical records of record corroborating the 
veteran's claim of treatment for anxiety during service.  
This is not a case such as Hayre where VA did not obtain 
specifically identified service medical records and then 
denied the claim on the basis that the claimed treatment 
during service was not documented.  In the present case, the 
March 1960 rating decision denied his claim for psychiatric 
disability on the basis that a chronic acquired psychiatric 
disability was not found on VA examination in March 1960.  In 
other words, the underlying facts are different in the 
present case and the basis for the March 1960 denial of 
service connection was different than the basis for the 
initial denial of the claim in the Hayre case.  The Board 
therefore finds that there was no grave procedural error 
involved in the March 1960 rating decision as available 
service medical records documenting treatment for anxiety as 
claimed by the veteran were in fact of record at the time of 
the decision.  Also, although the Board does not read the 
Hayre decision as necessarily extending to identified private 
medical records as well as service medical records, the 
claims file nevertheless shows that the private medical 
records identified by the veteran were also of record at the 
time of the March 1960 rating decision. 

The veteran's attorney also appears to challenge the adequacy 
of the March 1960 VA examination.  The Board notes that many 
of the contentions advanced with regard to the examination 
appear to express disagreement with how the medical findings 
were evaluated by the examiner in reaching a diagnosis.  To 
that extent, such a challenge goes more to a clear and 
unmistakable error argument than a challenge under the grave 
procedural error theory set forth in Hayre.  

However, to the extent that the veteran's attorney challenges 
the March 1960 examination on the basis that the examiner did 
not have access to the veteran's medical records, the Board 
acknowledges that it is not clear from the record that the 
claims file was reviewed by the examiner in connection with 
the March 1960 examination.  Neither the request for the 
examination nor the examination report itself indicate 
whether the claims file was to be forwarded to the examiner.  
Moreover, the psychiatric examiner's otherwise detailed 
narrative summary does not reference the claims file or any 
specific service medical record clinical entries.  The 
veteran's attorney has also focused on a comment by the 
examiner that there was never a formal diagnosis of mental 
disease during service.  As argued by the attorney, such a 
statement might well be interpreted as showing that the 
examiner did not review the service medical records.  On the 
other hand, it may be that the examiner was aware of the 
service medical record entries but was of the opinion that 
any clinical notations in the files did not rise to the level 
of a formal diagnosis. 

At any rate, regardless of whether or not the claims file was 
reviewed by the examiner, the examination report does include 
various references to the fact that the veteran had 
experienced anxiety during service, and the examiner was 
clearly aware of such.  However, after examining the veteran, 
the examiner diagnosed only an emotionally unstable 
personality, not an acquired chronic psychiatric disability.  
In other words, the March 1960 examiner, in his professional 
judgment, found no medical evidence of current psychiatric 
disability at the time of the examination.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  To the extent 
that the veteran is now arguing that the March 1960 
examination was inadequate since the examiner did not have 
access to the service medical records and therefore reached a 
conclusion without the benefit of history conforming to 
accepted medical principles, the Board declines to find that 
any such deficiency resulted in grave procedural error as 
contemplated by the Hayre decision.  It would appear that the 
examiner did in fact know that anxiety was manifested in 
service.  A reference to "anxiety reaction while in 
service" was typed in the history section of the examination 
report, and the examiner's summary noted that the veteran 
indicated that he first began to notice anxiety in December 
1953.  Even if the examiner did not have access to service 
medical records, it therefore appears that he was aware of 
the inservice history of anxiety symptoms, and his diagnosis 
of a personality disorder was therefore made with the benefit 
of this history.  Under these circumstances, the Board is 
unable to conclude that there was grave procedural error 
involved even if the service medical records were not 
reviewed by the examiner.  

As noted earlier, to the extent that the veteran's arguments 
regarding the examination otherwise challenge the March 1960 
rating decision, the Board believes that such an attack is 
precluded in view of the prior final decisions finding no CUE 
in the March 1960 rating decision.  

Finally, the veteran's attorney appears in some 
communications to also challenge a May 1956 denial of service 
connection claims based on seed warts on the feet and an 
ulcerated stomach.  The same grave procedural error argument 
is raised with regard to this decision.  However, the May 
1956 decision did not involve any claim for psychiatric 
disability.  A Veteran's Application for Compensation or 
Pension (VA Form 8-526) received in September 1955 only 
referenced seed warts and an ulcerated stomach.  There was no 
mention of any psychiatric disorder.  It would appear, 
therefore, that the May 1956 decision is not relevant to the 
issue presently before the Board which involves entitlement 
to an earlier effective date for psychiatric disability.  The 
Board finds that the September 1955 VA Form 8-526 did not 
constitute either a formal or informal claim for benefits 
based on psychiatric disability.  See generally 38 C.F.R. 
§§ 3.151, 3.157.  There was no express claim based on 
psychiatric disability, nor was any such claim implicit in 
the veteran's references to seed warts or an ulcerated 
stomach.  If the veteran's attorney is arguing that a claim 
for anxiety was implicit in service medical records showing 
treatment for such disorder, the mere presence of medical 
evidence of a disability does not show an intent on the 
veteran's part to seek service connection and therefore does 
not constitute a claim.  VA is not required to conjure up 
issues not raised by the claimant.  Brannon v. West, 12 
Vet.App. 32, 35 (1998).  In sum, the Board concludes that 
there was no grave procedural error involved in the May 1956 
denial which would have any impact on the effective date for 
the grant of service connection for psychiatric disability.  
In passing, the Board also notes that contrary to contentions 
offered by the veteran's representative, it appears that the 
veteran's service medical records were in fact of record at 
the time of the May 1956 decision.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Court has held 
that the VCAA has no applicability in a CUE case.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(although the VCAA, with its expanded duties, is potentially 
applicable to a great number of claims, it is not applicable 
to CUE.)  In reaching its holding, the Court noted that in a 
CUE case the record as it existed at the time of the 
challenged decision must be reviewed.  The Board finds that 
the same is true for a challenge on the theory of grave 
procedural error.  It would therefore appear that a case such 
as the present one does not involve a situation where VA 
assistance in developing the evidence is necessary since 
consideration is limited to the evidence of record at the 
time of the challenged decision.  Accordingly, the Board 
believes that VCAA is also not applicable to a challenge 
based on grave procedural error.  

In sum, the Board concludes that the March 1960 rating 
decision which denied entitlement to service connection for 
psychiatric disability did not involve grave procedural error 
and that the finality of that decision has not been 
effectively challenged so as to provide an avenue for 
assigning an earlier effective date for the grant of service 
connection for psychiatric disability.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

